DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 06/02/2022.
Claims 1 and 4-10 are presented for examination.

Claim Objections
Claims 4- and 5 are objected to because of the following informalities: Claims 4 & 5 depend on canceled claim 2. The examiner herein believes that claims 4 & 5 are intended to depend on claim 1. The applicant is respectfully requested to amend claims 4 & 5 for proper claim dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ickovic (US 2021/0409906) as modified by Chiou (CN 206134683 U), and further in view of Bin (US 2017/0035026).
Re Claim 1: Ickovic teaches system and method for digital pet identification, which includes a housing subassembly 120 which is a hollow cavity (¶ 68+); a circuit board and a battery 117 fixedly arranged in the housing subassembly (¶ 79+); a positioning chip {herein chip 113} arranged on the circuit board (¶ 71+); a button and a charging interface {herein the pet ID tag includes a self-charging and energy system} which are arranged on the circuit board and penetrates through the housing subassembly (¶ 37+); light emitted by the lamp strip being transmitted through the housing subassembly {herein the pet ID tag is configured to display full color LED light emitting diode 121} (¶ 30-374, 83+); and a two-dimensional code {herein the pet ID tag includes a QR code 118} arranged on a surface of the housing subassembly, wherein a one-to-one correspondence webpage may be opened by scanning the two-dimensional code, and the webpage displays preset pet information (see fig.# 1; ¶ 37, 82+, 94-108+).
Ickovic fails to specifically teach a lamp strip arranged in the housing subassembly.
Chiou et al. teaches LED micro-display, which includes a lamp strip arranged in the housing subassembly (see fig.# 2, 14c, ¶ 644).
In view of Chiou et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ickovic a lamp strip arranged in the housing subassembly so as to provide means of illuminating/displaying multiple visual indications through different colored LEDs.
Ickovic as modified by Chiou above fails to specifically teach wherein the housing subassembly comprises a main cavity and an upper cover, the upper cover is arranged on the main cavity, and the upper cover and the main cavity are connected through a screw structure, a fastener structure or a glued structure, a connection part of the main cavity and the upper cover is provided with a waterproof ring, and a material of the waterproof ring is silica gel.
Bin teaches pet tag with location and alarm function, wherein the housing subassembly comprises a main cavity and an upper cover, the upper cover is arranged on the main cavity, and the upper cover and the main cavity are connected through a screw structure, a fastener structure or a glued structure, a connection part of the main cavity and the upper cover is provided with a waterproof ring 4, and a material of the waterproof ring is silica gel (see fig.# 1; ¶ 22+).
In view of  Bin’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ickovic the housing subassembly comprises a main cavity and an upper cover, the upper cover is arranged on the main cavity, and the upper cover and the main cavity are connected through a screw structure, a fastener structure or a glued structure, a connection part of the main cavity and the upper cover is provided with a waterproof ring, and a material of the waterproof ring is silica gel so as to provide protection against moisture and liquid penetration onto the internal section of the device and thereby extend the lifetime of the device. 
Re Claim : wherein the housing subassembly is circular, elliptical, triangular, rectangular, rhombus-shaped, or hexagonal (see fig.# 3).
Re Claim 6: Ickovic as modified by Chiou et al. a system, wherein the positioning chip adopts a BeiDou Navigation Satellite System (BDS) positioning chip, a global positioning system (GPS) positioning chip {herein the pet ID tag 110 includes a global positioning system 122}, a global navigation satellite system (GNSS) positioning chip, or a galileo satellite navigation system (GSNS) positioning chip (¶ 84+).
Re Claim 9: Ickovic as modified by Chiou et al. a system, wherein the pet information comprises a name of a pet, contact information of the pet owner, the gender of the pet, and the hobbies of the pet (¶ 65+, 86-94, 104-109+).
Re Claim 10: Ickovic as modified by Chiou et al. a system, wherein the webpage adopts an H5 webpage (¶ 94+).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ickovic (US 2021/0409906) as modified by Chiou (CN 206134683 U) in view of Bin (US 2017/0035026) as applied to claim 1 above, and further in view of Perkins et al. (US 2020/0337162).
The teachings of Ickovic as modified by Chiou have been discussed above.
Ickovic fails to specifically teach a side edge of the main cavity is provided with a button hole and a charging interface hole; and the button and the charging interface respectively penetrate through the housing subassembly through the button hole and the charging interface hole.
Perkins et al. teaches mounting base for a wirelessly locatable tag, which includes a side edge of the main cavity is provided with a button hole and a charging interface hole 6002; and the button and the charging interface respectively penetrate through the housing subassembly through the button hole and the charging interface hole (see fig.# 60, ¶ 533+).
In view of Perkins et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ickovic a side edge of the main cavity is provided with a button hole and a charging interface hole; and the button and the charging interface respectively penetrate through the housing subassembly through the button hole and the charging interface hole so as to provide an external port for charging the internal circuit(s) of the retrieve device.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huss (US 2021/0053385) teaches tag holding cassette assembly for use in engraving machines.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887